DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Anderson et al. (US 2011/0098794).
Regarding claim 1, Anderson discloses a personal patient warming apparatus (fig.1-8, see also abstract) comprising: a blanket (fig.1-8; inflatable convective pad 100) having at least one pneumatic pathway (fig.1; inlet ports 112 and 114, see also [0021]) formed therein and a plurality of orifices (fig.3B; An air-permeable sheet 310) formed through at least one side thereof such that at least some warmed air that is introduced into the at least one pneumatic pathway will exit via the plurality of orifices to thereby warm a patient over whom the blanket is disposed  ([0027], [0029], see also [0030]), 
Examiner Note: The inflatable convective pad 100 is configured to cover the patient’s torso and both arms when extended laterally outward from the patient's torso when the patient is disposed on supine position. 
Regarding claim 2, Anderson discloses the personal patient warming apparatus of claim 1 wherein the blanket comprises a one-time-use disposable blanket. Anything can be disposable anytime. The inflatable convective pad 100 may be disposed after one use if needed
Regarding claim 3, Anderson discloses the personal patient warming apparatus of claim 1 wherein the at least one tear line comprises at least one of a line of perforations and a score line (fig.1, fig.4, fig.5c, fig.6-8).
Regarding claim 4, Anderson discloses the personal patient warming apparatus of claim 1 wherein the at least one tear line is aligned at least substantially parallel to the corresponding first and second portion of the blanket (fig.1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0098794) in view of Vardanega (US 2008/0077207).
Regarding claim 5-9, Anderson discloses the claimed invention above. However, Anderson does not disclose wherein the at least one tear line is substantially centrally positioned with respect to side edges of the corresponding first and second portion of the blanket; wherein the at least one tear line comprises at least two tear lines that intersect one another; wherein the at least two tear lines are disposed at least substantially orthogonally to one another; wherein the at least two tear lines comprise at least three tear lines, wherein two of the at least three tear lines intersect another of the at least three tear lines and wherein the two of the at least three tear lines are disposed at least substantially parallel to one another.
Vardanega teaches warming blanket with at least one tear line comprises at least one of a line of perforations and a score line (fig.5 and fig.7); plurality of perforation 158 (fig.5 and fig.7) that can create opening for the operating attendant to have access [0036]. Vardanega also teaches the at least one tear line comprises at least two tear lines that intersect one another (fig.5; perforations 158); the at least two tear lines are disposed at least substantially orthogonally to one another (fig.5); wherein the at least two tear lines comprise at least three tear lines (fig.5), wherein two of the at least three tear lines intersect another of the at least three tear lines (fig.7) and wherein the two of the at least three tear lines are disposed at least substantially parallel to one another (fig.7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the tear lines of Anderson with array of panels that have multiples perforations lines as taught by Vardanega for the purpose of providing access to different treatment sites.

Response to Arguments
Applicant's arguments filed on 09/01/2021 have been fully considered but they are not persuasive. The Applicant has argued by stating the applicant describes and claims a "blanket." "Blanket" is a non-ambiguous word meaning a large piece of woven fabric used as a bed covering, or a similar piece of fabric used as a body covering. The applicant uses this word, both in the description and in the claims, in a manner that is completely consistent with that ordinary dictionary meaning. The Applicant further states that the Anderson reference, however, only refers to blankets in a pejorative and dismissive manner (see, in particular, Anderson's paragraphs 0004-0007). In these regards, Anderson notes, for example, that using a blanket, and hence overlying a patient with a covering, gets in the way of many medical procedures. In fact, the ordinarily-skilled person who reads Anderson will understand that Anderson presents blankets as being a problem that requires a solution. Anderson's use of the word "pad" is entirely consistent with the ordinary dictionary meaning of the word in context; i.e., "a bed." Accordingly, the applicant submits that the ordinarily-skilled person would not understand Anderson's "pad" to be a "blanket." The examiner respectfully disagrees. 
First, the examiner would like to note that the instant invention discloses “this blanket 101 comprises a one-time-use disposable blanket formed, for example, of lightweight plastic film.”(See [0025] of the specification of the instant application). The definition given by the Applicant does not fit the instant Application. The specification fails to disclose the blanket being formed of woven fabric or similar piece of fabric. In contrary, Anderson discloses “The sheets of material of which a pad is formed synthetic or natural materials, or a natural/synthetic blend” (see [0020] of Anderson’s reference).  
Second, the Applicant’s remarks appear to be devoid of the description in [0005] of Anderson for a “pediatric underbody blanket”.  If the meaning of the term “pad” and “blanket” are so important to provide for a defining of the instant invention over Anderson, then what is this reference in Anderson of an “underbody blanket” supposed to be taken as? This is clearly labeled and described as an underbody blanket (see also https://www.3m.com/3M/en_LB/p/d/v000253003/). If Applicant wants to argue the point that term “blanket” has an unambiguous meaning, it would seem to be essential that they address the description of a “blanket” being used under a body in a similar manner as a “pad”. 
Third, the arguments treat the claims as though they recite narrower limitations than they do. For example, part of claim 1 recite the blanket being configured to cover the patient's upper torso and both arms when the patient's arms are extended laterally outward from the patient's torso, the blanket further including: - a middle portion configured to cover the patient's upper torso; - a first portion configured to cover a first arm of the patient when the blanket is disposed over the patient and the first arm is extended laterally outward from the patient's torso; - a second portion configured to cover a second arm of the patient when the blanket is disposed over the patient and the second arm is extended laterally outward from the patient's torso; and wherein both the first portion and the second portion each include at least one tear line configured to form , when torn, an opening in the blanket through which at least one of the patient's arms and an operating room table arm board is disposed when disposing the blanket over the patient and wherein none of the tear lines extends all the way to an edge of the first portion or second portion. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. In the instant case, the pad 100 of Anderson is readily capable of being placed over a patient’s upper torso so as to cover the upper torso and patient’s arms as required by the claim. The pad of Anderson being used under the body does not prevent it being used over the patient’s body. The shape and structure of the pad 100 is configured to be disposed over a patient’s body. In addition, the Anderson invention is actually more about securement of the medical device to the patient/bed that is making thermal therapy effective (see [0008] of Anderson’s reference) similar to what the instant Application is try to achieve (see [0005] of specification of the instant Application). 
Furthermore, in response to the Applicant argument’s that states “the Anderson reference, however, only refers to blankets in a pejorative and dismissive manner (see, in particular, Anderson's paragraphs 0004-0007). In these regards, Anderson notes, for example, that using a blanket, and hence overlying a patient with a covering, gets in the way of many medical procedures. In fact, the ordinarily-skilled person who reads Anderson will understand that Anderson presents blankets as being a problem that requires a solution”: The examiner would like to note that Anderson is applied as an anticipatory reference and not under a 103 obviousness rejection. MPEP 2131.05 states 
The Applicant further argues that claim 1 also specifies that the blanket includes portions "configured to cover a first arm of the patient" and "to cover a second arm of the patient." The word "cover" has an unambiguous meaning in this context; i.e., to lie over similarly, the word "arm" has unambiguous meaning in this context, i.e., a human upper limb, especially the part between the shoulder and the wrist. Accordingly, the foregoing words from the claim mean to lie the blanket over the part of the human body that lies between the shoulder and the wrist. The Examiner has not suggested an alternative credible meaning for these words.  The examiner respectfully disagrees. Again the applicant’s argument is narrower that the claim limitation. The claim does not recite for the first or the second portion configured to cover the entire first or second arm. For that reason the pad 100 of Anderson is readily capable of covering portion of first and second arm of a patient.  It is noted that the features upon which applicant relies such as the blanket should cover the part of the human body that lies between the shoulder and the wrist  are not recited in the rejected claim(s). The claim limitation does not mention how much the first and second portion are configured to cover the arms when extended laterally outward. The pad 100 of Anderson is configured to cover some parts of the patient’s arms when extended laterally outward.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIGIST S DEMIE/Examiner, Art Unit 3794